Citation Nr: 0512321	
Decision Date: 05/04/05    Archive Date: 05/18/05	

DOCKET NO.  03-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to September 20, 2002, 
for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefit sought on appeal.  
The veteran, who had active service from July 1983 to 
September 1991, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was gainfully employed on a full-time basis 
until September 19, 2002, despite the severity of her 
service-connected disabilities.  


CONCLUSION OF LAW

The requirements for an effective date prior to September 20, 
2002, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107 (5110) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the May 2003 rating decision as well as 
the Statement of the Case and the Supplemental Statement of 
the Case issued in connection with the veteran's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations, and the reasons her claim was denied.  The 
Board does acknowledge that the veteran was not provided a 
VCAA content-complying notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim for an earlier 
effective date for the grant of a total evaluation based on 
individual unemployability due to service-connected 
disabilities, although the veteran was provided notice of the 
VCAA in connection with the original claim for a total 
evaluation based on individual unemployability.  However, 
such notice is not required in this case.

In this regard, the Board notes that the veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of a total evaluation based on individual 
unemployability in her Notice of Disagreement following the 
grant of a total evaluation.  In such situations, an opinion 
from the VA General Counsel indicates that further notice of 
the VCAA is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In that opinion, the General Counsel held that, 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  The Board is bound in its decision by 
the precedent opinion of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

The Board also notes that the veteran and her representative 
have not argued that any error or deficiency in the VCAA 
notice has prejudiced the veteran by affecting the outcome of 
the adjudication of her claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr.14, 2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for a total evaluation 
based on individual unemployability as well as evidence 
concerning the veteran's employment history.  The veteran and 
her representative have not indicated to the RO or the Board 
that there is any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  As 
such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The veteran essentially contends that she was totally 
disabled prior to September 20, 2002, and should be entitled 
to an earlier effective date for her total evaluation.  She 
maintains that she was unable to perform satisfactorily at 
her last employment and that she had been essentially unable 
to satisfactorily perform her employment with prior 
employers.  Therefore, a favorable determination has been 
requested.  

Under VA regulations, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  However, under VA laws and regulations, a 
specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  When a request is made by a 
person claiming or applying for, or expressing an intent to 
claim or apply for benefits under laws administered by VA, 
the VA will furnish the appropriate form.  38 U.S.C.A. 
§ 5102(a); 38 C.F.R. § 3.150(a).  Furthermore, any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  

As for laws and regulations pertaining to the effective date 
of awards, generally, the effective date of an award based on 
an original claim, a claim reopened after a final 
adjudication, or a claim for increased compensation, 
dependency and indemnity compensation or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.400.  Furthermore, the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that the 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in February 2003.  In that application the 
veteran reported that she had worked as a surgical technician 
between 1985 and September 2002.  She reported that her 
disability affected full-time employment and that she last 
worked full time in September 2002.  

Information from the veteran's last employer reflects that 
she had been employed from June 22, 1999, to September 19, 
2002, and had earned in excess of $21,000 in 2002.  It was 
noted that she worked 8 hours daily and 40 hours a week and 
that no concessions had been made to the employee by reason 
of age or disability.  A second statement from the veteran's 
last employer showed that she worked as a surgical technician 
8 hours daily and 40 hours a week and had taken 188 hours of 
combined time off for reasons that were unknown.  It was 
noted that the veteran's hourly rate of pay was $11.55 and 
the amount earned in the 12 months preceding the last date of 
employment was in excess of $30,000.  That form indicates 
that it was unknown whether any concessions had been made to 
the employee by reason of age or disability.

A rating decision dated in May 2003 shows that service 
connection had been established for manic-depression, 
evaluated as 70 percent disabling; postoperative 
pansinusitis, evaluated as 30 percent disabling; lumbar spine 
scoliosis, evaluated as 20 percent disabling; postoperative 
left carpel tunnel syndrome, evaluated as 10 percent 
disabling; postoperative right carpal tunnel syndrome, 
evaluated as 10 percent disabling, and salpingectomy, 
evaluated as noncompensably disabling for a combined 
schedular evaluation of 90 percent from September 5, 2002.

Based on this record, the Board finds that the RO was correct 
in assigning September 20, 2002, as the effective date for 
the veteran's total evaluation based on individual 
unemployability due to service-connected disabilities.  While 
the Board acknowledges that the May 2003 rating decision 
indicates that the veteran has significant service-connected 
disabilities, as evidenced by the combined 90 percent 
evaluation, the fact remains that the veteran was gainfully 
employed until September 19, 2002, despite the severity of 
her service-connected disabilities.  Information from the 
veteran's last employer indicates that she was engaged in 
full-time employment until September 19, 2002 and was being 
paid an hourly rate of $11.55 an hour or in excess of $21,000 
for the year 2002 and in excess of $30,000 for the year 
immediately preceding her last date of employment.  

While the veteran has indicated that she was unable to 
satisfactorily perform her duties and was counseled 
repeatedly in her last job, a listing of conferences provided 
by the veteran and records of some of those conferences 
indicate that some of the reasons for the conferences were 
for reasons that had absolutely nothing to do with her 
service-connected disabilities.  For example, one of the 
reasons for a conference listed was that the veteran was 
frequently on the phone for personal business and that she 
took excessive breaks and lunchtime.

Nevertheless, despite any limitations the veteran may have 
had in her last employment and the severity of her service-
connected disabilities, the record reflects that the veteran 
was gainfully employed until September 19, 2002, and that 
employment could in no way be considered marginal employment.  
Accordingly, the Board concludes that an effective date prior 
to September 20, 2002, for the grant of a total evaluation 
based on individual unemployability is not established.


ORDER

An effective date prior to September 20, 2002, for the grant 
of a total evaluation based on individual unemployability due 
to service-connected disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


